The appellant has moved this court for an order adjudging that costs and disbursements in this court which have been taxed and allowed at $430.63 be assessed against the Home Insurance Company of New York, a corporation, and Roger L. Dell and Chester C. Rosengren, the attorneys who appeared for the plaintiff in this action. The theory of the appellant is that the insurance company and the lawyers were the real parties in interest and by assignment had become the owners of the entire cause of action upon which they sought recovery in the name of Dreyer. This contention is based upon the fact that Dreyer carried collision insurance on his car and that prior to the commencement of the action he settled with the insurance company for the damage to the car for the sum of $365.30 for which he gave a subrogation receipt whereby, to the extent of the payment, he subrogated the insurance company to any rights he might have against any persons liable for the loss. It also appears to be uncontradicted that the policy of insurance was what is known as a Fifty Dollar Deductible Policy which indemnified the plaintiff against loss by damage to the automobile over and above the sum of $50, which the plaintiff was to bear. The plaintiff later brought this suit to recover not only for damage to his property but for personal injuries to himself. He recovered a *Page 295 
verdict of $675 which a few days later he assigned, subject to the insurance company's rights, to Dell and Rosengren in furtherance of their lien for their contingent fee and, being indebted to them on other accounts, he assigned all of his interest in the verdict and any judgment rendered thereon, "with the understanding that any amount ultimately recovered in said proceedings be applied upon the indebtedness due and owing by assignor to assignees."
1. No motion or application was made to the court under 2 Mason Minn. St. 1927, § 9176, by the insurance company for permission to proceed in the name of this plaintiff, doubtless for the quite obvious reason that the insurance company was subrogated to but a part of plaintiff's cause of action. Certainly at this point and up to the time when the verdict was recovered, Dreyer was the real party in interest, subject only to the rights to which the insurance company was subrogated, Solberg v. Minneapolis Willys-Knight Co. 177 Minn. 10,224 N.W. 271, and upon no theory, even if it be assumed that we have jurisdiction of the insurance company, could it be held that it, as assignee, would be liable for costs. 15 C. J. p. 100, § 192.
2. Dell and Rosengren take the position that the assignment to them was merely as security for the indebtedness which Dreyer owed them, and we are in accord with their contention in this regard. It purported to satisfy their claims only to the extent that recovery might be had upon the verdict. Our attention has not been called to, nor have we found, any statute in this state subjecting an assignee to costs; and where, as here, the assignment was merely in furtherance of the attorneys' lien and as security for other indebtedness, we do not think the assignee should be subjected to costs. In such circumstances an assignee is not held liable for costs in those states where statutes impose liability upon ordinary assignees. Davis  Schenck v. Higgins, 92 N.C. 203; Peck v. Yorks,75 N.Y. 421; and see De Witt v. Perkins, 25 Wis. 438, 441.
Appellant's motion is denied.
MR. JUSTICE HILTON, incapacitated by illness, took no part. *Page 296